Citation Nr: 1737467	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder to include pneumonia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant served on active duty in the U.S. Army from March 1977 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although the appellant initially filed a claim for entitlement to service connection for pneumonia as reflected on the title page the Board has restyled the issue to include any potentially relevant respiratory claims raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of service connection for a respiratory disorder to include pneumonia.  He reports that during basic training he was treated for respiratory problems.  He testified that he was in service for little over a month before he was discharged for his condition.  He maintains that since service he has had respiratory issues.  

Service treatment records show that during the December 1976 pre-enlistment examination the appellant reported shortness of breath when exhausted.  On March 13, 1977, he was treated for an upper respiratory infection of a two day duration.  It was considered of viral origin.  He was admitted to the hospital, treated for seven days and discharged with a diagnosis of upper respiratory infection.  On March 25, 1977, he was readmitted for the same symptoms.  Probable pneumonia was diagnosed.  On discharge, a final diagnosis of upper respiratory infection with bronchitis was given.  
The appellant argues that his respiratory problems started in service and have continued since that time.  He, however, has not been afforded a VA examination in relation to his claim for service connection.  In light of his contentions and service treatment records, the Board finds that a VA examination is needed for proper adjudication of the claim.  The Board also notes that the appellant has reported treatment for his condition at several VA Medical Centers dating back to the 1980s.  On remand, these records and ongoing VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any outstanding VA outpatient treatment records to include from the Cochran, Kansas City (Harry S. Truman) and Jefferson Barracks VA Medical Centers.  

2. Upon completion of the above, schedule the appellant for a VA examination to address the nature and etiology of any respiratory disorders.  The examiner must be provided access to VBMS.  The examiner should render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory problems are a result of an incident in service.  In so doing, the examiner is requested to provide opinion as to whether there is any medical reason to accept or reject the appellant's belief that symptoms of recurrent/persistent respiratory problems since service represented the onset of any currently diagnosed disorder.  In providing this opinion, the examiner's attention is directed towards the following:

* The March 13, 1977 showing of upper respiratory infection of a two day duration that was considered of viral origin.  
* The March 25, 1977 showing of bilateral rales and diagnosis of probable pneumonia.
* The March 31, 1977 discharge diagnosis of upper respiratory infection with bronchitis.  

A complete, well-reasoned rationale must be provided for all opinions offered.  

3. Upon completion of the above requested development the AOJ must readjudicate the issue.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

